Citation Nr: 0630387	
Decision Date: 09/27/06    Archive Date: 10/04/06

DOCKET NO.  03-26 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1956 to August 
1973.  He had more than four years of other service.  He died 
in April 2002, and the appellant is his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2003 decision by Department 
of Veterans Affairs (VA) the Regional Office (RO) in Winston- 
Salem, North Carolina.

The Board previously remanded this issue in June 2004 for 
further development.  


FINDINGS OF FACT

1.  The immediate cause of the veteran's death was acute 
respiratory failure due to or as a consequence of COPD 
(chronic obstructive pulmonary disease).

2.  At the time of the veteran's death, service connection 
was not in effect for any disabilities.

3.  The veteran served in Vietnam in 1970.

4.  Type II, diabetes mellitus contributed to the veteran's 
death.


CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
warranted.  38 U.S.C.A. §§ 1310, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.303, 3.309, 3.312 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating her claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59,989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's favorable decision 
in this appeal, further assistance is unnecessary to aid the 
appellant in substantiating her claim.  

Applicable laws and regulations for Service Connection for 
Cause of Death Claims

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995).   

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

For a service-connected disability to be the cause of death, 
it must singly, or with some other condition, be the 
immediate or underlying cause, or be etiologically related.  
For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  Id. 

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period from 
January 9, 1962 to May 7, 1975, shall be presumed to have 
been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  38 U.S.C.A. § 1116.

Type II diabetes mellitus manifested to a degree of 10 
percent at any time after service shall be service connected, 
if a veteran was exposed to a herbicide agent during active 
military, naval, or air service, and the requirements of 38 
C.F.R. § 3.307(a)(6)(iii) are met, even though there is no 
record of such disease during service, and provided that the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are 
also satisfied.  38 C.F.R. §§ 3.309(e); 3.307(a)(6)(ii) 
(2005). 

The United States Court of Appeals for the Federal Circuit 
has determined that the Veteran's Dioxin and Radiation 
Exposure Compensation Standards (Radiation Compensation) Act, 
Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984) does 
not preclude a veteran from establishing service connection 
with proof of actual direct causation.  Combee v. Brown, 34 
F.3d 1039 (Fed. Cir. 1994).  However, competent evidence of 
service incurrence and nexus between current disability and 
herbicide exposure is required.  McCartt v. West, 12 Vet App 
164 (1999).

VA shall consider all lay and medical evidence of record in a 
case with respect to benefits under laws administered by VA.  
When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); see 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990) (a claimant 
need only demonstrate that there is an "approximate balance 
of positive and negative evidence" in order to prevail). 

Factual Background

The April 2002 death certificate shows that the veteran died 
in April 2002 with the cause of death reported as respiratory 
failure due to COPD.   

A supplemental report of cause of death in April 2004 listed 
the immediate cause of death as acute respiratory failure.  
Diabetes and COPD were listed as conditions which led to the 
immediate cause of death. 

During his lifetime, the veteran was not service connected 
for any disability.

Service medical records are negative for diabetes or lung 
disease.  However, post-service medical records reflect that 
the veteran has a history of diabetes.  In August 2001, he 
was admitted to the Cape Fear Hospital for a left total knee 
arthroplasty where diabetes was diagnosed.

An August 1970 service dental record shows that the veteran 
was treated in Tan Son Nhut, in the Republic of Vietnam.  As 
the veteran had service in the Republic of Vietnam in 1970, 
he is presumed to have been exposed to certain herbicide 
agents.

In December 2001, the veteran was admitted to McLeod Regional 
Medical Center were the discharge diagnosis included 
diabetes.  In March 2002, he again presented to this facility 
where he was once again given a discharge diagnosis of a 
history of diabetes.

On the other hand treatment records for the period from 
August 2001 to March 2002 show that while diabetes was 
occasionally diagnosed, there were no reported findings 
referable to, or treatment for, diabetes mellitus.  The 
veteran was treated mainly for lung disease.

In April 2002, the veteran's treating physician reported that 
he had been treating the veteran for over three years for 
severe lung disease including chronic obstructive pulmonary 
disease, interstitial lung disease, rheumatoid arthritis, and 
occasional atrial fibrillation.  The veteran also had Type II 
diabetes mellitus.  The physician asserted that the veteran's 
exposure to Agent Orange in Vietnam should be considered as 
possible etiology for his propensity for Type II diabetes and 
as a possible etiology for the severe lung problems.

In June 2002, VA published notice that it had found the 
evidence against an association between herbicide exposure 
and respiratory disorder other than respiratory cancers 
outweighed that in favor of such an association.  VA based 
its conclusions on findings of the National Academy of 
Science.  67 Fed. Reg. 42,606 (Jun. 24, 2002).

The April 2004 supplemental report of cause of death 
indicated that the veteran's immediate cause of death was 
acute respiratory failure, due to or as a consequence of 
diabetes, due to or as a consequence of COPD.

In July 2004, the physician who completed both the April 2002 
certificate of death and the April 2004 supplemental report 
of cause of death provided a statement.  He stated that he 
altered the cause of death to reflect his opinion that the 
veteran was suffering from Type II diabetes as well as 
significant lung problems, which contributed to his death.

In November 2004 a VA physician opined that the veteran's 
cause of death was not directly related to one of the 
diabetic complications.  The physician added that the July 
2004 opinion was speculative and "without any established 
scientific evidence on herbicide exposure so far."

Analysis

As the veteran served in Vietnam, exposure to Agent Orange or 
other herbicide agents is presumed.  His records also 
demonstrate that he had been diagnosed with Type II diabetes 
mellitus.  

Therefore, the question to be resolved on appeal is whether 
the veteran's diabetes was a direct or contributory cause of 
death.

The evidence against such an association consists of the 
opinion of the VA physician that diabetes was not a direct 
cause of death, and the medical records proximate to the time 
of the veteran's death, which do not document treatment for 
diabetes.

The evidence in favor of a link between diabetes and the 
veteran's death consists of the opinions by the private 
treating physician that Type II diabetes contributed to the 
veteran's death and the diagnoses of that disease during 
hospitalizations in the years immediately prior to his death.

The death certificate indicates that the veteran died at the 
Bladen County Hospital.  These records are not part of the 
claims folder, and the records of earlier treatment are 
largely summaries.  Thus, the absence of any mention of 
treatment for diabetes is not conclusive.

The November 2004 VA opinion does not specifically comment on 
the possibility of diabetes contributing to the veteran's 
death.

The evidence is approximately in balance on the question of 
whether service connected diabetes mellitus contributed to 
the veteran's death.

As there is an approximate balance of positive and negative 
evidence regarding this issue material to the determination, 
the benefit of the doubt is afforded to the veteran.  38 
U.S.C.A. § 5107(b).  Resolving any reasonable doubt in favor 
of the veteran, the Board concludes that service connection 
for the cause of the veteran's death is warranted. 


ORDER

Entitlement to service connection for the cause of the 
veteran's death is granted.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


